Citation Nr: 1645878	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  13-09 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for interstitial lung disease, claimed as due to asbestos exposure.  

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to May 1955.  He passed away in January 2014.  The appellant is his widow.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which reopened and denied a claim for service connection for interstitial lung disease.  The Veteran passed away in January 2014.  A March 2014 Board decision accordingly dismissed the issue of whether new and material evidence had been received to reopen the claim for service connection for interstitial lung disease.  

In an April 2016 letter, VA informed the appellant that in January 2014 it had received her request for substitution.  VA informed her that it had determined that she was qualified to be a substitute claimant in the Veteran's pending appeal for service connection for interstitial lung disease.  

This case is also before the Board on appeal of a June 2014 rating decision that denied service connection for the cause of the Veteran's death.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issues of service connection for interstitial lung disease, on the merits, and entitlement to service connection for the cause of the Veteran's death are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 1955 rating decision denied service connection for a chest or lung condition; the Veteran did not appeal the decision and it became final.

2.  Evidence added to the record since the July 1955 rating decision does relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for interstitial lung disease, claimed as due to asbestos exposure, and does raise a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The July 1955 rating decision that denied service connection for a chest or lung condition is final.  38 U.S.C.A. § 7105 (West 2015). 

2.  Evidence received since the July 1955 rating decision is new and material, and the claim for service connection for interstitial lung disease, claimed as due to asbestos exposure, is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2015); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In May 2012 correspondence, the Veteran referred to a December 2002 final denial of the claimed disability.  A review of the record reveals that the July 1955 rating decision was the most recent final denial of the claimed disability.  

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (finding that the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

The July 1955 rating decision that denied service connection for a chest or lung condition explained that the Veteran's service treatment records did not show any chest or lung disability at separation, and there was no evidence of any chest disability since separation.  The Veteran did not appeal the determination and it became final.  Evidence of record at that time consisted of the Veteran's service treatment records.  They showed that the Veteran complained of chest pain in February 1955.  Examination at that time showed that his lungs were clear.  A May 1955 separation chest x-ray was essentially negative.  

Evidence received since the July 1955 rating decision includes VA and private medical records and medical opinions dated during the appeal period diagnosing interstitial lung disease.  

These medical records are presumed credible for the purpose of reopening the Veteran's claim.  Kutscherousky, supra.  They are new, as they were not previously submitted to VA.  They are material, as they provide a relevant diagnosis that relates to an unestablished fact necessary to substantiate the claim for service connection.  They raise a reasonable possibility of substantiating that claim.  See Shade, supra, at p. 17 (explaining that the language of 38 C.F.R. § 3.156(a) "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering other evidence of record, raises a reasonable possibility of substantiating the claim").  Thus, the VA and private medical records are material within the meaning of 38 C.F.R. § 3.156(a).  They also trigger VA's duty to obtain a medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Shade, 24 Vet. App. at 110. 


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for interstitial lung disease, claimed as due to asbestos exposure, is granted; to this extent only, the appeal is granted.


REMAND

Inasmuch as the claim for service connection for interstitial lung disease has been reopened, it must be considered de novo.  On review, the Board finds that it requires additional development.

The Veteran contended that he was exposed to asbestos active duty while serving onboard the USS Kenneth Whiting for 31/2 years.  He asserted that while on that ship, he slept on a bunk just underneath pipes with sprayed-on insulation.  He asserted that during his post-service employment at Behlen Manufacturing Company he worked in an office most of the time. 

The record before the Board includes three inconsistent VA opinions dated in 2012 and 2013.  The earliest opinion is positive.  The second opinion is negative, and refers to the Veteran's 33 years of post-service employment at Behlen Manufacturing Company.  The last opinion relates that it was not possible to specifically state whether military service specifically caused the Veteran's asbestosis.  The rationale section of the latter opinion refers to a conversation with the Veteran's private physician.  The opinion states that the VA examiner and the private physician were in complete agreement.  However, the evidence before the Board does not include any record of that conversation or any information as to its details or content.  

In addition, the VA opinions fail to address the significance of the fact that the Veteran complained of chest pain during active duty in February 1955, or the fact that he sought service connection for a lung or chest condition in May 1955, 10 days after separation from active duty.  The Veteran's active duty chest complaints, and claim for service connection pre-date his employment at Behlen Manufacturing Company by 2 years.  

As a result, the Board finds that the VA medical opinions are inadequate and a new opinion is required.  38 C.F.R. § 3.159(c)(4).

The record before the Board also contains medical records from the private physician mentioned by the VA medical opinion discussed above.  These medical records contain inconsistent nexus opinions for the Veteran's interstitial lung disease.  In addition, a February 2013 affidavit from the General Counsel of Behlen Manufacturing Company addresses the use of asbestos at its facility as well as the Veteran's employment there, which it states was from June 1957 to March 1990. 

The Veteran's Certificate of Death indicates that he passed away in January 2014.  It provides that the primary cause of death was chronic myelodysplastic syndrome (handwritten), due to or as a consequence of acute myelogenous leukemia (handwritten), due to or as a consequence of chronic interstitial lung disease (typed), due to or as a consequence of exposure to asbestos while serving in the US Military (typed).

Thus, the claim for service connection for the cause of the Veteran's death is inextricably intertwined with the other issue being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

The appellant's August 2015 substantive appeal provides that she wanted a BVA hearing by live videoconference.  The RO did not recognize her as a substitute claimant until April 2016 and did not take any action on the hearing request.  On remand, the RO should contact the appellant and ask whether she still wants a hearing.  If so, the RO should schedule such a hearing.  38 U.S.C.A. § 7107; 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appellant to see if she still wants a hearing before the Board.  If so, take all appropriate action to schedule the appellant for a videoconference hearing at the RO before a Veterans Law Judge (VLJ).  

2.  Arrange for an appropriate VA examiner to review copies of all relevant records from the Veteran's eFolders. 

Following a review of the relevant medical evidence in the eFolders and the medical history, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's interstitial lung disease was causally related to in-service asbestos exposure.  In doing so, the examiner should comment on the Veteran's post-service employment at Behlen Manufacturing Company.

The examiner is requested to provide a rationale for any opinion expressed.

3.  Then, readjudicate the appellant's claim.  If either benefit sought on appeal remains denied, the appellant and her representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


